PER CURIAM:
Charles W. Witt appeals the district court’s order denying relief on his 42 *139U.S.C. § 1983 (2006) complaint and granting summary judgment to Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Witt v. Chaundry, No. l:10-cv-01164-LOIDD, 2011 WL 6140959 (E.D.Va. Dec. 9, 2011). We deny Witt’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.